Citation Nr: 1443966	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-13 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC ) at a level higher than that provided by 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972 and from February 1979 to June 1990. 

This matter on appeal before the Board of Veterans' Appeals (Board) arises from a June 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida. 

In April 2011, the Veteran testified at a Travel Board hearing held at the RO.  A transcript of the hearing has been associated with the Veteran's claims folder. Unfortunately, the judge who conducted that hearing has since retired from the Board.  The Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  In a January 2013 written response, the Veteran stated he did not desire another hearing.  Therefore, remand is not required to afford this Veteran an additional hearing. 

In a December 2011 decision, the Board denied the Veteran entitlement to special adapted housing.  This determination was appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a November 2012 order, the Court granted a Joint Motion for Remand (Joint Motion) which had the effect of vacating the December 2011 denial and returning the issue to the Board for further consideration. 

In an April 2013 decision, the Board granted the Veteran's claim for a certificate of eligibility for specially adapted housing.  The Veteran then appealed to the Court asserting that the Board failed to consider whether the Veteran was entitled to a greater SMC rating than the one current assigned under 38 U.S.C.A. § 1114(k), and that a remand was warranted, citing to Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  In a July 2014 Order, the Court specifically stated that the Board decision was remanded only to the extent that it failed to adjudicate a claim for entitlement to an increase in special monthly compensation pursuant to a Joint Motion partial remand, and that the appeal as to the remaining issue is dismissed.  Accordingly, the Board has set forth the issue on appeal the above title page consistent with the Court Order.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently in receipt of SMC under 38 U.S.C.A. § 1114(k) for the loss of use of one foot, that is his right foot.  38 C.F.R. § 3.350(a).  In addition, he is receiving special monthly compensation for the loss of use of a creative organ.  The Veteran asserts that he is entitled to a higher level of SMC, specifically, that he has suffered the anatomical loss or loss of use of both feet and is entitled to an "l" rating pursuant to 38 U.S.C.A. § 1114(l) ; 38 C.F.R. § 3.350(b).  See Joint Motion. 

For SMC purposes, loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis; for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350, 4.63.

The question thus is whether the Veteran's left foot disability results in "loss of use" as defined by VA regulations, which would provide for a higher SMC rating based on the loss of use of both feet.  The Board finds that a VA examination is necessary to resolve the issue of whether the Veteran meets the criteria for a higher level of SMC. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a letter that informs him of what is needed to substantiate a claim for a higher rate of SMC.

2.  Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's treatment for all his service connected disabilities

3.  Then, schedule the Veteran for a VA examination. The Veteran's claims file contained in Virtual VA and VBMS should be available for review by the examiner, and such review should be noted in the examination report.  

The examiner should provide an opinion as to whether the Veteran's service-connected disabilities have resulted in the "loss of use" of his left lower extremity.  The examiner should describe the extent to which the Veteran is able to use his left foot to stand, balance, and walk.  

For purposes of this opinion, "loss of use" will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  

The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis; for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350, 4.63.

If the examiner concludes that loss of use of the left foot or left lower extremity is found, the examiner should comment on the extent to which assistive devices are required.  In this regard, the examiner should opine, whether the remaining function in the Veteran's left leg or left foot is no better than that in an extremity with an amputation stump and prosthesis.  If the Veteran has loss of use of the left lower extremity, but on account of a nonservice-connected disability only, state so for the record (with explanation).   

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

